DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Formal Request for Telephonic Interview
In response to the formal request for a telephonic interview made by the applicant's representative, the examiner called Michael R. Mischnick on Monday, 08 March 2021 and left a voice mail message indicating a willingness to conduct the interview.  However, since the examiner received no reply by the close of business on Friday, 12 March 2021, no interview could be conducted prior to the completion of this action.

Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 November 2020.

Drawings
The drawings were received on 08 January 2021.  These drawings are acceptable.


Claim Objections
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  According to paragraph 0066 on page 21 of the instant specification, passing AAMA 625 Voluntary Specification requires a product to exhibit a color retention with a delta E of 5 or less and a gloss retention of at least 50% gloss retention after 10 years of weathering.
Contrary to the applicant's assertion in the reply filed 08 January 2021, the specification does not cite color retention with a delta E of 5 or less and a gloss retention of at least 50% gloss retention after 10 years of weathering as examples of requirements that are included in the AAMA 625 Voluntary Specification.  Rather, the specification states:
For example, in some examples the acrylic-acrylic/fluoride bilayer described above is able to pass the American Architectural Manufacturers Association ("AAMA") 625 Voluntary Specification, i.e., color retention with a delta E of 5 or less and a gloss retention of at least 50% gloss retention after 10 years of weathering.

The abbreviation "i.e." present in the above passage refers to the Latin phrase "id est" meaning "that is."  It does not mean "for example," that would be "e.g."  While one of ordinary skill in the art reading this passage would understand that a bilayer able to pass the AAMA 625 Voluntary Specification is only one example of the invention, the passage is equally clear that satisfying AAMA 625 Voluntary Specification is the same as a color retention with a delta E of 5 or less and a gloss retention of at least 50% gloss retention after 10 years of weathering.

Claim Rejections - 35 USC § 102
Claims 1-8, 11, and 20-24 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehlmann et al. (WO 2015/160585A1).
	Mehlmann et al. is directed to a weatherable pultruded structure comprising a pultruded substrate, one or more tie layers, and one or more thermoplastic cap layers (page 2, lines 26-33).  The pultruded substrate is a fiber-reinforced thermoset resin made by pulling fibers and liquid resin through a die (page 3, lines 22-25).  The tie layer may be formed from an acrylic-based block copolymer (page 5, lines 1-5).  In an alternate embodiment, the tie layer may be formed from a radiation curable composition containing an aliphatic urethane (page 10, lines 10-15) having a molecular weight of as high as 20,000 daltons (page 7, lines 20-22).  One of ordinary skill in the art would expect an aliphatic urethane having a molecular weight of 20,000 to be extrudable.  The cap layer may be a blend of an acrylic polymer and 10-40 wt% of polyvinylidene fluoride (page 10, lines 25-27), including an embodiment wherein the cap layer is formed of two layers - an impact-modified acrylic first cap layer and an outermost cap layer that is a blend of an acrylic polymer and polyvinylidene fluoride (claim 11).
	The pultruded substrate reads on the composite substrate of the claims with the fibers corresponding to the reinforcing feedstock and the resin corresponding to the matrix polymer; the tie layer reads on the first protective layer; the cap layer reads on the second protective layer.
	Alternatively, the pultruded substrate reads on the composite substrate of the claims with the fibers corresponding to the reinforcing feedstock and the resin corresponding to the matrix polymer; the tie layer reads on the adhesive tie layer recited in instant claims 6-8; the impact-modified acrylic first cap layer reads on the first protective layer and the outermost cap layer that is a blend of an acrylic polymer and polyvinylidene fluoride reads on the second protective layer.

Claim Rejections - 35 USC § 102
Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mehlmann et al. (WO 2015/160585A1).
	Mehlmann et al. teach all the limitations of claims 9 and 10, as outlined above, except that the reference is silent as to the color and gloss retention after 10 years for weathering and whether the structure passes the AAMA 625 standard Voluntary Specification.
	However, Mehlmann et al. do teach the use of a blend of an acrylic polymer and 10-40 wt% of polyvinylidene fluoride as the material for the cap layer (page 10, lines 25-27).  According to paragraph 0066 of the instant specification, a blend of an acrylic polymer, such as polymethyl methacrylate, and a fluoride-containing polymer, such as polyvinylidene fluoride, is able to pass AAMA 625 Voluntary Specification (i.e. a color retention with a delta E of 5 or less and a gloss retention of at least 50% gloss retention after 10 years of weathering).  Since Mehlmann et al. teach a cap layer formed from a blend of acrylic and fluoride-containing polymer wherein the acrylic polymer is a polymer of 50-100% methyl methacrylate (page 9, lines 25-29) and the fluoride-containing polymer is polyvinylidene fluoride (page 10, lines 25-28) and since the polyvinylidene fluoride is present at overlapping concentrations as the instant invention, one of ordinary skill in the art would expect the resulting structure of Mehlmann et al. to inherently pass the AAMA 625 Voluntary Specification and exhibit a color retention with a delta E of 5 or less and a gloss retention of at least 50% gloss retention after 10 years of weathering.

Response to Arguments
Applicant's arguments filed 08 January 2021 have been fully considered but they are not persuasive.
	The applicant argues that it is absurd on its face to assert that a tie layer reads on a protective layer.
	The examiner disagrees with this position for the following reasons.  First, it is noted that the claims as written do not require any type or degree of protection, qualitatively or quantitatively.  Rather, the instant specification merely require that the protective coating layers provide some type of protection - with UV protection, precipitation protection, temperature protection, chemical resistance, scratch resistance protection, or color fading protection cited as non-limiting examples of protection (paragraph 0061 of PGP).  Since the tie layer may be provided with improved toughness and ductility, leading to a reduction of cracking during assembly/installation or exposure to the elements in outdoor applications (page 8, lines 24-28), one of ordinary skill in the art would expect the tie layer to provide at least some degree of cracking and weathering protection.  Moreover, as the tie layer may be provided with decreased hydrophobicity to prevent water absorption (e.g. see page 8, lines 29-33) and higher thermal properties (page 9, lines 1-8), one of ordinary skill in the art would expect the tie layer to provide at least some degrees of moisture and temperature protection.  This is sufficient for the tie layer to qualify as a "protective layer" as recited in the claims since the claims do not require any particular type or degree of protection.
	The applicant argues that the disclosure in Mehlmann et al. of "one or more thermoplastic cap layers" and "cap layer or cap layers" would be interpreted as a single layer of cap layer 
	This is not persuasive because it is directly contradicted by claim 11 which explicitly recites that the pultruded substrate comprises "an impact-modified acrylic first cap layer, and an outermost cap layer that is a blend of an acrylic polymer and polyvinylidene fluoride."  The only reasonable interpretation of this claim that one of ordinary skill in the art could be expected to make is that the cap layer comprises a first layer of an impact-modified acrylic polymer and an outermost layer formed of a blend of an acrylic polymer and polyvinylidene fluoride.  This aligns with the teaching in the specification that the cap layer may be more than one layer and is a clear teaching that multiple cap layers may be used and would not be required to be formed from the same material.  Moreover, a multilayered cap layer in which one layer is formed of an impact modified acrylic polymer and the outermost layer is formed from a blend of an acrylic polymer and polyvinylidene fluoride was deemed by Mehlmann et al. to be significant enough of an embodiment to include it among the claims.
	The applicant alleges that claim 11 of Mehlmann et al. is ambiguous for a number of reasons.  First, the applicant notes that there is no antecedent basis for "the outermost layer" as recited in claim 10 (from which claim 11 depends) and asserts that one of ordinary skill in the art would be confused as to whether the outermost layers refers to a cap layer or a tie layer or something else.  The examiner is not persuaded by this argument as Figure 1 of Mehlmann et al. clearly shows the cap layer (which itself may be one or more layers) as being the outermost layer of the structure.  Additionally, in the section of the specification devoted to the cap layer, Mehlmann et al. describe the use of a layer of fluoropolymer, such as polyvinylidene fluoride, as the outermost layer of the pultruded structure (page 10, lines 28-34).  Therefore, the examiner 
	The applicant also argues that claim 11 is ambiguous by noting that claim 11 must contains the limitations of claim 10, due to its dependency from claim 10, and therefore must be narrower than claim 10.  The applicant asserts that it is unclear which aspect of claim 10 is narrowed by claim 11 as claim 11 does not refer to any specific term in claim 10.
	This is not persuasive because, while a dependent claim is required to further limit the claim from which it depends, there is no requirement that a dependent claim further limit terms recited in the claim from which it depends.  For example, were claim 11 to further limit the resin used in the pultruded structure of claim 10, it would further limit claim 10 even though claim 10 does not directly recite the resin of the pultruded structure.  One of ordinary skill in the art would clearly understand that claim 11 further limits claim 10 by requiring an impact modified first cap layer between the outermost cap layer and the tie layer that is implicitly present in claim 10 based on its dependency from claim 1.  Claim 11 is narrower than claim 10 since claim 10 includes embodiments in which the cap layer is a single layer or comprises a cap layer between the outermost layer and the tie layer that is not an impact-modified acrylic layer.
	The applicant further asserts that the recitation in claim 11 of the acrylic first cap layer being "impact-modified" adds to the confusion because the specification of Mehlmann et al. describes impact modifiers being added to the tie layer and not the cap layer.
	This is not persuasive because Mehlmann et al. explicitly refers to the acrylic first cap layer as a "cap layer."  This is itself a direct teaching that the cap layer may be impact-modified that cannot reasonable be interpreted by one of ordinary skill in the art in any other way.  
	Regarding claim 8, the applicant argues that urethane (meth)acrylate recited by Mehlmann et al. is not a polyurethane.
	This is not persuasive because the urethane (meth)acrylate used as an adhesive by Mehlmann et al. is formed by combining diisocyanates with polyols (page 7, lines 4-17).  One of ordinary skill in the art would understand that a urethane bond is formed through the reaction of an isocyanate with an alcohol, therefore material formed through the reaction of diisocyanates with polyols would form a polyurethane.
	The applicant further argues that, since Mehlmann et al. recites two distinct adhesives with one being extrudable and the other being radiation curable, the urethane (meth)acrylate adhesive radiation curable adhesive of Mehlmann et al. would not be considered extrudable by one of ordinary skill in the art.
	This is not persuasive because, since the claims are directed to a product rather than a process, the manner in which the adhesive is applied is immaterial.  The claim merely requires that the adhesive be capable of being extruded regardless of the manner in which Mehlmann et al. teach that the polyurethane adhesive is applied.  Mehlmann et al. teach that the the urethane acrylate may have a molecular weight as high as 20,000 daltons and since the claim does not require any conditions under which the adhesive is to be extrudable.  One of ordinary skill in the art would understand that the ability of a material to be extruded is related to viscosity which is a functional of both molecular weight and temperature.  As such, one of ordinary skill in the art would presume that there would be temperatures under which a urethane acrylate having a molecular weight of 20,000 daltons would have a viscosity that would allow it to be extruded.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787